                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.1 Page 1 of 11


                                           HYDE & SWIGART, APC
                                       1
                                           Yana A. Hart, Esq. (SBN: 306499)
                                       2   yana@westcoastlitigation.com
                                           2221 Camino Del Rio South, Suite 101
                                       3
                                           San Diego, CA 92108-3609
                                       4   Telephone: (619) 233-7770
                                           Fax: (619) 297-1022
                                       5
                                       6   LAW OFFICE OF DANIEL G. SHAY
                                           Daniel G. Shay, Esq. (SBN: 250548)
                                       7
                                           danielshay@tcpafdcpa.com
                                       8   409 Camino Del Rio South, Suite 101B
                                           San Diego, CA 92108
                                       9
                                           Telephone: (619) 222-7429
                                      10   Fax: (866) 431-3292
                                      11
                                           Attorneys for Plaintiff
                                      12   Jeremy Crooks
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14                        UNITED STATES DISTRICT COURT
                                      15                      SOUTHERN DISTRICT OF CALIFORNIA

                                      16
                                                                                       Case No:     '19CV529 H       BGS
                                      17     JEREMY CROOKS,

                                      18     Individually and on behalf                CLASS ACTION
                                             of others similarly situated,
                                      19                                               COMPLAINT FOR DAMAGES
                                      20                                               AND INJUNCTIVE RELIEF
                                                                 Plaintiff,            FOR VIOLATION OF THE
                                      21                                               FAIR CREDIT REPORTING
                                             v.
                                      22                                               ACT, 15 U.S.C. § 1681, ET SEQ.
                                      23
                                             CMRE FINANCIAL SERVICES,
                                      24                                               JURY TRIAL DEMANDED
                                             INC.,
                                      25
                                      26                        Defendant.
                                      27
                                      28

                                           CLASS ACTION COMPLAINT             PAGE 1    CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.2 Page 2 of 11


                                                                              INTRODUCTION
                                       1
                                       2   1.   The United States Congress has also found the banking system is dependent
                                       3        upon fair and accurate credit reporting. Inaccurate credit reports directly
                                       4        impair the efficiency of the banking system, and unfair credit reporting
                                       5        methods undermine the public confidence, which is essential to the
                                       6        continued functioning of the banking system. Congress enacted the Fair
                                       7        Credit Reporting Act, 15 U.S.C. § 1681 et seq. (“FCRA”), to insure fair and
                                       8        accurate reporting, promote efficiency in the banking system, and protect
                                       9        consumer privacy.      The FCRA seeks that consumer reporting agencies
                                      10        exercise their grave responsibilities with fairness, impartiality, and a respect
                                      11        for the consumer’s right to privacy because consumer reporting agencies
                                      12        have assumed such a vital role in assembling and evaluating consumer credit
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        and other information on consumers. The FCRA also imposes duties on the
      HYDE & SWIGART, APC




                                                sources that provide credit information to credit reporting agencies, called
        SAN DIEGO, CA 92108




                                      14
                                      15         “furnishers.”
                                           2.   Jeremy Crooks (“Plaintiff”), through his attorneys, brings this class action
                                      16
                                                complaint for damages and to enjoin the deceptive business practices of
                                      17
                                                CMRE Financial Services Inc. (“Defendant”).
                                      18
                                           3.   Specifically, Plaintiff brings this complaint, through his attorneys, for
                                      19
                                                damages arising out of Defendant’s systematic unauthorized credit
                                      20
                                                inquiries.
                                      21
                                           4.   Plaintiff makes these allegations on information and belief, with the
                                      22
                                                exception of those allegations that pertain to a Plaintiff, or to Plaintiff’s
                                      23
                                      24        counsel, which Plaintiff alleges on personal knowledge.

                                      25   5.   While many violations are described below with specificity, this Complaint

                                      26        alleges violations of the statutes cited in their entirety.

                                      27   6.   Unless otherwise stated, all the conduct engaged in by Defendant took place

                                      28        in the State of California.

                                           CLASS ACTION COMPLAINT             PAGE 2      CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.3 Page 3 of 11


                                           7.   Any violations by Defendant were knowing, willful, and intentional, and
                                       1
                                                 Defendant did not maintain procedures reasonably adapted to avoid any
                                       2
                                                 such violations.
                                       3
                                           8.   Unless otherwise indicated, the use of Defendant’s name in this Complaint
                                       4
                                                includes all agents, employees, officers, members, directors, heirs,
                                       5
                                                successors, assigns, principals, trustees, sureties, subrogees, representatives,
                                       6
                                                and insurers of Defendant.
                                       7
                                           9.   Plaintiff is informed and believes, and thereon alleges, that Defendant
                                       8
                                                acquired Plaintiff’s credit information through an unauthorized inquiry of
                                       9
                                      10        Plaintiff’s “consumer report[s]” as that term is defined by 15 U.S.C.

                                      11        1681a(d)(1).

                                      12                                  JURISDICTION & VENUE
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   10. Jurisdiction of this Court proper pursuant to 28 U.S.C. § 1331.
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14   11. This action arises out of Defendant’s violations of the Fair Credit Reporting
                                      15        Act, 15 U.S.C. §§ 1681 et seq. (“FCRA”).
                                      16   12. Because Defendant is a California Corporation that conducts business within
                                      17        the State of California, personal jurisdiction is established.
                                      18   13. Venue is proper pursuant to 28 U.S.C. § 1391 for the following reasons:
                                      19        (i) Plaintiff resides in the City and County of San Diego, State of California
                                      20        which is within this judicial district; (ii) the conduct complained of herein
                                      21        occurred within this judicial district; and (iii) Defendant conducted business
                                      22        within this judicial district at all times relevant.
                                      23                                  PARTIES & DEFINITIONS
                                      24
                                           14. Plaintiff is a natural person who resides in the City and County of San Diego,
                                      25
                                                State of California, whose credit report(s) were affected by at least one
                                      26
                                                unauthorized inquiry by Defendant. In addition, Plaintiff is a “consumer[s]”
                                      27
                                                as that term is defined by 15 U.S.C. § 1681a(c).
                                      28

                                           CLASS ACTION COMPLAINT              PAGE 3       CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.4 Page 4 of 11



                                       1   15. Defendant is a corporation registered in the State of California. Because
                                       2        Defendant is a partnership, corporation, association, or other entity, it is
                                       3        therefore a "person" as that term is defined by 15 U.S.C. § 1681a(b).
                                       4   16. Plaintiff alleges Defendant is a credit furnisher subject to the FCRA because
                                       5        Defendant furnishes information to the credit reporting agencies and pulls
                                       6        credit reports.
                                       7   17. The cause of action herein pertains to Plaintiff’s “consumer report” as that
                                       8        term is defined by15 U.S.C § 1681(d), in that inaccurate representations of
                                       9        Plaintiff’s credit worthiness, credit standing, and credit capacity were made
                                      10        via written, oral, or other communication of information by a consumer
                                      11        credit reporting agency, which is used or is expected to be used, or collected
                                      12        in whole or in part, for the purposes of serving as a factor in establishing
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        Plaintiff’s eligibility for, among other things, credit to be used primarily for
      HYDE & SWIGART, APC




                                                personal, family, household and employment purposes.
        SAN DIEGO, CA 92108




                                      14
                                      15                               STATUTORY BACKGROUND
                                      16
                                           18. The FCRA is a consumer protection statute which regulates the activities of
                                      17
                                                credit reporting agencies and users of credit reports, and which provides
                                      18
                                                certain rights to consumers affected by use of the collected information about
                                      19
                                                them.
                                      20
                                           19. Congress designed the FCRA to preserve the consumer’s right to privacy by
                                      21
                                                safeguarding the confidentiality of the information maintained by the
                                      22
                                                consumer reporting agencies. Congress stated in the opening section of the
                                      23
                                                FCRA that “[t]here is a need to insure that consumer reporting agencies
                                      24
                                                exercise their grave responsibilities with fairness, impartiality, and a respect
                                      25
                                                for the consumer’s right to privacy.” 15 U.S.C. § 1681(a)(4).
                                      26
                                           20. Under the FCRA, the term “consumer report” means any written, oral, or
                                      27
                                                other communication of any information by a consumer reporting agency
                                      28

                                           CLASS ACTION COMPLAINT            PAGE 4      CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.5 Page 5 of 11



                                       1        bearing on a consumer’s creditworthiness, credit standing, credit capacity,
                                       2        character, general reputation, personal characteristics, or mode of living
                                       3        which is used or expected to be used or collected in whole or in part for the
                                       4        purpose of serving as a factor in the underwriting of credit transactions
                                       5        involving the consumer.
                                       6   21. Congress has chosen to protect the consumer’s right to privacy by prohibiting
                                       7        any release of consumer reports unless the release is for one of the
                                       8        permissible purposes listed in 15 U.S.C. § 1681b.
                                       9   22. 15 U.S.C. § 1681b(f) in turn provides “[a] person shall not use or obtain a
                                      10        consumer report for any purpose unless – (1) the consumer report is obtained
                                      11        for a purpose for which the consumer report is authorized to be furnished
                                      12        under this section.”
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   23. The permissible purposes listed in 1681b usually arise only in connection
      HYDE & SWIGART, APC




                                                with transactions initiated by the consumer. See 15 U.S.C. § 1681b(a)(3)(A)-
        SAN DIEGO, CA 92108




                                      14
                                      15        (F).
                                                                        FACTUAL ALLEGATIONS
                                      16
                                      17   24. At some point prior to October 20, 2016, Plaintiff allegedly owed a financial
                                      18        obligation (“the Debt”) to Defendant for collection when it was known as
                                      19        Central Credit Services, Inc.
                                      20   25. Upon information and belief this obligation arose from a medical bill owed
                                      21        to a third party.
                                      22   26. Subsequently, but still before October 20, 2016, the Debt was assigned,
                                      23        placed, or sold to Defendant for collection purposes.
                                      24   27. On October 20, 2016, Plaintiff filed Chapter Seven Bankruptcy in San Diego
                                      25        under case number 16-06383.
                                      26   28. On or around January 21, 2017, the Debt was discharged pursuant to a court
                                      27        order that was mailed to Defendant by the bankruptcy court. The order
                                      28        advised Defendant that the Debt had been discharged.

                                           CLASS ACTION COMPLAINT           PAGE 5       CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.6 Page 6 of 11



                                       1   29. Defendant did not file any proceedings to declare its Debt “non
                                       2        dischargeable” pursuant to 11 U.S.C. § 523 et seq.
                                       3   30. Defendant also did not request relief from the “automatic stay” codified at 11
                                       4        U.S.C. §362 et seq. while Plaintiff’s Bankruptcy was pending to pursue the
                                       5        Plaintiff on any personal liability for any of the underlying Debt.
                                       6   31. Accordingly, Plaintiff’s Debt to Defendant was discharged through
                                       7        Bankruptcy.
                                       8   32. On February 21, 2017, Defendant pulled Plaintiff’s Experian credit report
                                       9        without a permissible purpose.
                                      10   33. Despite the fact that the Debt was discharged as of January 21, 2017,
                                      11        Defendant submitted an unauthorized account review credit report inquiry to
                                      12        Experian.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   34. Upon review of Plaintiff’s Experian credit report dated March 22, 2017,
      HYDE & SWIGART, APC




                                                Plaintiff discovered the unauthorized credit inquiry.
        SAN DIEGO, CA 92108




                                      14
                                      15   35. Defendant’s inquiry on February 21, 2017 was unauthorized and illegal.
                                      16        After Plaintiff received the above referenced discharged order, there was no
                                      17        debt owed to Defendant and Plaintiff no longer held an account with
                                      18        Defendant by operation of the bankruptcy.
                                      19   36. CMRE is a debt collection company that does not extend credit. 1 Therefore,
                                      20        its inquiry was not promotional.
                                      21   37. Further, Defendant was on notice of Plaintiff’s discharge and thus, had no
                                      22        reason to pull Plaintiff’s credit report or collect the debt.
                                      23   38. 15 U.S.C. § 1681b delineates the only permissible uses of, or access to,
                                      24        consumer reports.
                                      25   39. Defendant’s inquiry for Plaintiff’s consumer report information, without
                                      26        Plaintiff’s consent, falls outside the scope of any permissible use or access
                                      27
                                           1
                                               See CMRE Financial Services, Inc., https://cmre.virtualcollector.net/Disclaimers.aspx
                                      28   (accessed on March 19, 2019).
                                           CLASS ACTION COMPLAINT              PAGE 6       CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.7 Page 7 of 11



                                       1         included in 15 U.S.C. § 1681b.
                                       2   40. Plaintiff’s private and confidential information was accessed by Defendant
                                       3         without Plaintiff’s consent or a permissible purpose. Much like trespassing
                                       4         on real property, an invasion of privacy may not cause monetary damages,
                                       5         but it’s an invasion none the less. Privacy is a long-protected right in the
                                       6         United States and Plaintiff has suffered concrete harm resulting from
                                       7         Defendant’s willful invasion of privacy.
                                       8                                CLASS ACTION ALLEGATIONS
                                       9
                                           41. Plaintiff brings this action on behalf of himself and on behalf of all others
                                      10
                                                 similarly situated (the “Class”).
                                      11
                                           42.   Plaintiff represents, and is a member of the Class, consisting of:
                                      12
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                    All persons with an address within the United States
      HYDE & SWIGART, APC




                                                            whose consumer credit report was obtained by
        SAN DIEGO, CA 92108




                                      14
                                                            Defendant within the past five (5) years from any of
                                      15                    the three major credit reporting agencies
                                      16                    (Transunion, Equifax, and Experian), where: (i) the
                                                            debt of the account had been discharged in
                                      17                    bankruptcy; (ii) the account was closed with a zero
                                      18                    balance; or (iii) the account had been sold or
                                                            transferred to a third party.
                                      19
                                      20   43. Defendant and its employees or agents are excluded from the Class. Plaintiff
                                      21         does not know the number of members in the Class, but believe the Class
                                      22         members number in the hundreds, if not more. This matter should therefore
                                      23         be certified as a Class action to assist in the expeditious litigation of this
                                      24         matter.
                                      25   44. Plaintiff reserves the right to redefine the Class and to add subclasses as
                                      26         appropriate based on discovery and specific theories of liability.
                                      27   45. Plaintiff and members of the Class were harmed by the acts of Defendant in
                                      28         at least the following ways: Defendant, either directly or through its agents,
                                           CLASS ACTION COMPLAINT             PAGE 7        CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.8 Page 8 of 11



                                       1       engaged in illegal and deceptive practices, when it submitted an unauthorized
                                       2       consumer report inquiry under 15 U.S.C. § 1681 et seq. Plaintiff and the
                                       3       Class members were damaged thereby.
                                       4   46. This suit seeks only recovery of actual and statutory damages on behalf of
                                       5       the Class, and it expressly is not intended to request any recovery for
                                       6       personal injury and claims related thereto. Plaintiff reserves the right to
                                       7       expand the Class definition to seek recovery on behalf of additional persons
                                       8       as warranted as facts are learned in further investigation and discovery.
                                       9   47. The joinder of the Class members is impractical and the disposition of their
                                      10       claims in the Class action will provide substantial benefits both to the parties
                                      11       and to the court. The Class can be identified through Defendant’s records or
                                      12       Defendant’s agents’ records.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13   48. There is a well-defined community of interest in the questions of law and
      HYDE & SWIGART, APC




                                               fact involved affecting the parties to be represented. The questions of law
        SAN DIEGO, CA 92108




                                      14
                                      15       and fact to the Class predominate over questions which may affect individual
                                      16       Class members, including the following:
                                      17            a. Whether, within the five years prior to the filing of this Complaint,
                                      18                Defendant or its agents submitted any consumer credit report
                                      19                inquiries without the consent of members of the Class;
                                      20            b. Whether Plaintiff and the Class members were damaged thereby, and
                                      21                the extent of damages for such violations;
                                      22            c. Whether Plaintiff and the Class members are entitled to statutory
                                      23                damages as a result of Defendant’s conduct;
                                      24            d. Whether Plaintiff and the Class members are entitled to injunctive
                                      25                relief;
                                      26            e. Whether Plaintiff and the Class members are entitled to an award of
                                      27                reasonable attorneys’ fees and costs;
                                      28            f. Whether Plaintiff will fairly and adequately protect the interest of the

                                           CLASS ACTION COMPLAINT           PAGE 8      CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.9 Page 9 of 11



                                       1                  Class; and,
                                       2            g. Whether Plaintiff’s counsel will fairly and adequately protect the
                                       3                  interest of the Class.
                                       4   49. As a person that suffered an unauthorized consumer credit report inquiry by
                                       5        Defendant on his credit report(s), Plaintiff is asserting claims that are typical
                                       6        of the Class. Plaintiff will fairly and adequately represent and protect the
                                       7        interest of the Class in that Plaintiff has no interests antagonistic to any
                                       8        member of the Class.
                                       9   50. Plaintiff and the members of the Class have all suffered irreparable harm as a
                                      10        result of the Defendant’s unlawful and wrongful conduct. Absent a class
                                      11        action, the Class will continue to face the potential for irreparable harm. In
                                      12        addition, these violations of law will be allowed to proceed without remedy
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13        and Defendant will likely continue such illegal conduct. Because of the size
      HYDE & SWIGART, APC




                                                of the individual Class member’s claims, few, if any, Class members could
        SAN DIEGO, CA 92108




                                      14
                                      15        afford to seek legal redress for the wrongs complained of herein.
                                      16   51. Plaintiff has retained counsel experienced in handling class action claims and
                                      17        claims involving violations of the FCRA.
                                      18   52. A class action is a superior method for the fair and efficient adjudication of
                                      19        this controversy. Class-wide damages are essential to induce Defendant to
                                      20        comply with state and federal law. The interest of Class members in
                                      21        individually controlling the prosecution of separate claims against Defendant
                                      22        is small because the maximum statutory damages in an individual action for
                                      23        FCRA violations are minimal. Management of these claims is likely to
                                      24        present significantly fewer difficulties than those presented in many class
                                      25        claims.
                                      26   53. Defendant has acted on grounds generally applicable to the Class, thereby
                                      27        making appropriate declaratory relief with respect to the Class as a whole.
                                      28

                                           CLASS ACTION COMPLAINT              PAGE 9     CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.10 Page 10 of 11



                                       1
                                       2                               FIRST CAUSE OF ACTION
                                       3                          THE FAIR CREDIT REPORTING ACT
                                       4                           15 U.S.C. §§ 1681-1692X (FCRA)
                                       5
                                           54. Plaintiff incorporates by reference all of the above paragraphs of this
                                       6
                                                Complaint as though fully stated herein.
                                       7
                                           55. The foregoing acts and omissions constitute numerous and multiple violations
                                       8
                                                of the FCRA.
                                       9
                                           56. As a result of each and every negligent violation of the FCRA, Plaintiff is
                                      10
                                                entitled to statutory damages, pursuant to 15 U.S.C. § 1681o(a)(1); and
                                      11
                                                reasonable attorneys’ fees and costs pursuant to 15 U.S.C. § 1681o(a)(2),
                                      12
                                                from Defendant.
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13
                                           57. As a result of each and every willful violation of the FCRA, Plaintiff is
      HYDE & SWIGART, APC

        SAN DIEGO, CA 92108




                                      14
                                                entitled to statutory damages of not less than $100 and not more than $1,000
                                      15
                                                and such amount as the court may allowed for all other class members,
                                      16
                                                pursuant to 15 U.S.C. § 1681n(a)(1)(A); punitive damages as the court may
                                      17
                                                allow, pursuant to 15 U.S.C. § 1681n(a)(2); and reasonable attorneys’ fees
                                      18
                                                and costs pursuant to 15 U.S.C. § 1681n(a)(3) from Defendant.
                                      19
                                                                         PRAYER FOR RELIEF
                                      20
                                      21   WHEREFORE, Plaintiff and the Class Members pray for judgment as follows:
                                      22            • Certifying the Class as requested herein;
                                      23            • Finding Plaintiff is the proper Class representative; and
                                      24            • Appointing Plaintiff’s Counsel as Class Counsel;
                                      25            • Special, general, compensatory and punitive damages;
                                      26            • An award of statutory damages pursuant to 15 U.S.C. § 1681n(a)(1);
                                      27            • An award of punitive damages as the Court may allow pursuant to 15
                                      28                U.S.C. § 1681n(a)(2);

                                           CLASS ACTION COMPLAINT           PAGE 10        CROOKS V. CMRE FINANCIAL SERVICES, INC.
                                           Case 3:19-cv-00529-H-BGS Document 1 Filed 03/20/19 PageID.11 Page 11 of 11



                                       1            • An award of costs of litigation and reasonable attorney’s fees,
                                       2                pursuant to 15 U.S.C. § 1681n(a)(3), and 15 U.S.C. § 1681(o)(a)(1)
                                       3                against Defendant for each incident of negligent noncompliance of
                                       4                the FCRA; and,
                                       5            • Any other relief the Court may deem just and proper.
                                       6                                      TRIAL BY JURY
                                       7
                                           57. Pursuant to the Seventh Amendment to the Constitution of the United States
                                       8
                                                of America, Plaintiff is entitled to, and demands, a trial by jury.
                                       9
                                      10
                                           Dated: March 20, 2019                          Hyde & Swigart, APC
                                      11
                                      12
                                                                                       By: s/ Yana A. Hart
2221 CAMINO DEL RIO SOUTH SUITE 101




                                      13                                                 Yana A. Hart, Esq.
      HYDE & SWIGART, APC




                                                                                         yana@westcoastlitigation.com
        SAN DIEGO, CA 92108




                                      14
                                                                                         Attorneys for Plaintiff
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28

                                           CLASS ACTION COMPLAINT            PAGE 11      CROOKS V. CMRE FINANCIAL SERVICES, INC.
